Citation Nr: 9932410	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-17 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to April 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an March 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted a 
10 percent disability evaluation for bilateral sensorineural 
hearing loss, effective October 31, 1996.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

The Board notes that it will remand the issue of entitlement 
to an effective date earlier than October 31, 1996, for the 
grant of the 10 percent evaluation for bilateral 
sensorineural hearing loss for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).


FINDING OF FACT

Bilateral sensorineural hearing loss is currently manifested 
by an average pure tone threshold of 60 decibels on the right 
and 60 decibels on the left.  Discrimination ability is 
86 percent correct on the right and 80 percent correct on the 
left.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, Part 4, Diagnostic Code 6101 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that his bilateral sensorineural hearing 
loss is worse than the current 10 percent evaluation 
contemplates.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for bilateral sensorineural hearing loss 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That 
is, his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for bilateral sensorineural hearing loss 
was granted by means of a September 1984 rating decision and 
assigned a noncompensable evaluation.  In the rating decision 
on appeal, the RO granted a 10 percent disability evaluation, 
effective October 31, 1996.

The appellant underwent a VA audiological evaluation in 
March 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
35
80
85
LEFT

30
40
85
85

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 80 percent in the left ear.  
The VA examiner stated that the test results suggested a mild 
to severe sensorineural hearing loss in both the right and 
left ears.  The VA examiner noted that the word recognition 
scores had decreased.

Disability evaluations are based upon average impairment of 
earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. (1999).

The Board must note that 38 C.F.R. §§ 6100-6110, which 
addresses evaluations for impairment of auditory acuity, 
changed effective June 1999.  When a regulation changes after 
a claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110.  However, 
here, the changes made to 38 C.F.R. §§ 6100-6110 were not 
substantive in regard to the facts in this case, and thus 
neither is more favorable to the appellant's claim.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Rating Schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1999).

The United States Court of Appeals for Veterans Claims has 
noted that the assignment of disability ratings for hearing 
impairment are derived from a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In the March 1997 VA audiological evaluation, the results 
revealed numeric scores of III in the right ear and IV in the 
left ear, and those results warrant a 10 percent disability 
evaluation for bilateral hearing loss under the applicable 
criteria in the VA Schedule for Rating Disabilities.  38 
C.F.R. Part 4, Diagnostic Code 6101 (1999).  The 
preponderance of the evidence is against the appellant's 
claim for an increased evaluation for bilateral sensorineural 
hearing loss, as the results of the audiological evaluation 
do not warrant an evaluation in excess of 10 percent.  
Therefore, an increased evaluation for bilateral 
sensorineural hearing loss is not warranted.  38 U.S.C.A. 
§ 5107, Lendenmann, 3 Vet. App. at 349. 


ORDER

An increased evaluation for bilateral sensorineural hearing 
loss is denied.


REMAND

In the March 1997 rating decision on appeal, the RO assigned 
an effective date of October 31, 1996, in granting the 
10 percent disability evaluation for bilateral sensorineural 
hearing loss.  In the appellant's notice of disagreement, he 
stated that he did not agree with the effective date assigned 
and asserted that the effective date should be when 
"impaired hearing" was first shown.  The record before the 
Board does not reflect that a statement of the case has been 
issued regarding the issue of an earlier effective date 
assigned for the grant of the 10 percent disability 
evaluation.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
U.S. Court of Appeals for Veterans Claims determined that, in 
a case in which a veteran expressed disagreement in writing 
with an RO decision and the RO failed to issue a statement of 
case, the Board should remand the issue to the RO for the 
issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO should furnish the appellant a 
statement of the case as to the claim for 
an effective date earlier than October 
31, 1996, for the grant of the 10 percent 
evaluation for bilateral sensorineural 
hearing loss.  

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

